Citation Nr: 1700373	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation greater than 60 percent for atopic dermatitis.

2.  Entitlement to an initial evaluation greater than 10 percent for a mark on the left buttock.

3.  Entitlement to an initial evaluation greater than 10 percent for scarring status-post benign removal of the right breast. 

4.  Entitlement to an initial evaluation greater than 30 percent for chronic anxiety disorder. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to October 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board recognizes that the Veteran has only perfected her appeal pertaining to the issue of entitlement to a TDIU.  However, in July 2015, the Agency of Original Jurisdiction (AOJ) issued Supplemental Statement of the Case (SSOC) for all of the issues listed on the title page of the Board's decision.  Subsequently, the Veteran's representative provided argument on all of these issues.  Therefore, the Board finds that the VA took an action (namely, including the additional issues on the July 2015 SSOC) that reasonably led the Veteran and her representative to believe that these issues were on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the veteran to believe that an appeal had been perfected).  Thus, the Board finds that these issues are correctly before the Board at this time. 

During the appeal period, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  VA disagrees with the Court's decision and has appealed it to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The Board notes that the Veteran's service-connected atopic dermatitis is currently rated under Diagnostic Code 7806.  38 C.F.R. § 4.118.  However, the Board finds that the atopic dermatitis issue is not affected by the resolution of VA's appeal in Johnson as the Veteran is currently in receipt of the maximum schedular disability rating under Diagnostic Code 7806, and is thus not entitled to a potential higher schedular disability rating under the applicable Diagnostic Code for her atopic dermatitis.  38 C.F.R. § 4.118.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran's atopic dermatitis is manifested by the need for near-constant systemic therapy.  

2.  The Veteran has a mark on the left buttock with no skin breakdown, underlying tissue damage, inflammation, edema, functional limitation, or keloid formation.  

3.  The Veteran has one scar status-post benign removal of the right breast and status-post exostosis removal with no skin breakdown, underlying tissue damage, inflammation, edema, functional limitation, or keloid formation.  

4.  The Veteran's chronic anxiety disorder is manifested by occupational and social impairment with reduced reliability and productivity.

5.  The Veteran has not been rendered unable to engage in substantially gainful employment by reason of her service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for atopic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for an evaluation in excess of 10 percent for a mark on the left buttock have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

3.  The criteria for an evaluation in excess of 10 percent for scarring status-post benign removal of the right breast have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

4.  The criteria for an evaluation of 50 percent, but no higher, for chronic anxiety disorder have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9400 (2016).  

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by a letter dated in September 2009.  The Veteran was notified of the evidence needed to substantiate the claims for increased ratings and a TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in October 2008, October 2009, January 2015, and February 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that her skin disabilities and anxiety disorder have worsened since her last examinations nor does the evidence show that the disabilities underwent material change to require re-examination under 38 C.F.R. § 3.327 (2016).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Skin Disorders 

Throughout the appeal period, the Veteran's atopic dermatitis has been rated 60 percent disabling under Diagnostic Code 7806.  Her scarring status-post benign mass removal of the right breast and mark on the left buttock has been rated as 10 percent disabling under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118. Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Additionally, Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under  38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118.

The Board will now apply these regulations to the facts of the case.

In October 2009, the Veteran was afforded a VA skin examination in connection with her claims for increased evaluations.  The Veteran reported that her eczema initially started as a small red spot on her left check, which eventually spread to her forehead, cheeks, and upper arms.  She was given steroid cream.  Subsequently, she developed intermittent eczema to the flexor surfaces of her arms and legs.  She was treated with more ointment while in the service.  At the time of the examination, she continued to use creams to treat her symptoms and reported photosensitivity.  Her rash involved 2.5 percent of the body and she displayed healing eczema lesions to the forearms and calves with evidence of slight hyperpigmentation.  With regard to the scar on her right breast, she reported that she was unable to carry her satchel on her right shoulder due to pain associated with the scar.  Upon examination, the scar measured 3 centimeters by 0.5 centimeters.  In 2008, the Veteran received a steroid shot to her left buttock to treat her eczema, which resulted in a quarter sized area of dimpling to her left buttock that was painful on palpation.  The dimpling on the Veteran's left buttock measured 2 centimeters by 2 centimeters.  It was superficial and tender to palpation.  The scars were superficial, and tender with palpation.  The textures were not elevated or depressed.  There was no inflammation, edema, keloid formation, inflexibility, or adherence to underlying tissue.  The scars did not cause functional limitation.  

In January 2015, the Veteran underwent her most recent VA skin examination.  The Veteran's atopic dermatitis required constant topical corticosteroids and affected 5 to 20 percent of both her total body area and exposed body area.  Her atopic dermatitis caused photosensitivity, which made her unable to work as a letter carrier.  With regard to the Veteran's scars, the VA examiner diagnosed scars to the left buttock, right breast, and eczema related hyperpigmentation scarring to the bilateral cheeks.  The scar on the Veteran's left buttock was 2 centimeters by 2 centimeters.  The Veteran's scar to her right breast was 3 centimeters by 0.5 centimeters.  The scars were superficial, non-linear, and tender to palpation.  There was no evidence of inflammation, edema, keloid formation, inflexibility, or adherence to underlying tissue.  The Veteran had a 3 centimeter by 3 centimeter scar on each cheek.  They were superficial and non-tender.  There was no evidence of inflammation, edema, keloid formation, inflexibility, or adherence to underlying tissue.  There was no evidence of gross distortion or functional impairment.  The scars on the Veteran's face were 18 centimeters squared.

With regard to the Veteran's atopic dermatitis, the Board finds that she is not entitled to a higher evaluation as she is already in receipt of the maximum evaluation for dermatitis or eczema.  Additionally, the only Diagnostic Codes that allow for an evaluation in excess of 60 percent are Diagnostic Code 7800, which pertains to burn scars of the head, face or neck, and Diagnostic Code 7817 which pertains to exfoliative dermatitis.  However, these codes are inapplicable as she does not have exfoliative dermatitis or burn scars of the head, face, or neck.  38 C.F.R. § 4.118.

The Veteran's scarring status post benign mass removal of the right breast and mark on the left buttock associated with atopic dermatitis are also not entitled to ratings in excess of 10 percent.  The scar on the Veteran's left buttock was 2 centimeters by 2 centimeters.  The Veteran's scar to her right breast was 3 centimeters by .5 centimeters.  The scars were superficial, non-linear, and tender to palpation.  There was no evidence of inflammation, edema, keloid formation, inflexibility, or adherence to underlying tissue.  The Veteran had a 3 centimeter by 3 centimeter scar on each cheek.  They were superficial and non-tender.  There was no evidence of inflammation, edema, keloid formation, inflexibility, or adherence to underlying tissue.  There was no evidence of gross distortion or functional impairment.  Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  In the instant case, the Veteran's disabilities are each manifested by a single scar.  Therefore, they are not entitled to increased evaluations.  Additionally, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  This Diagnostic Code does not provide a basis for a higher evaluation as the scars were superficial and did not case limitation of motion.  Lastly, Diagnostic Code 7802 provides a maximum evaluation of 10 percent and does not provide an avenue for increased evaluations.  38 C.F.R. § 4.118.

The Board has considered the Veteran's general assertions that she is entitled to higher evaluations for her skin disabilities.  However, they are lacking in specificity and outweighed by the findings of the VA examiners.  The VA examination reports were prepared after examinations, interviews with the Veteran, reviews of the record, and consideration of the Veteran's lay statements.  

Based upon the forgoing, the Board finds that the Veteran is not entitled to higher evaluations for her scarring status-post benign mass removal of the right breast, mark on the left buttock, and atopic dermatitis.  The claims are denied.

B.  Chronic Anxiety Disorder

The Veteran's chronic anxiety disorder is currently rated as 30 percent disabling.  The chronic anxiety disorder has been rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9400. 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

The next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DSM-IV, p. 32.)).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In October 2008, the Veteran was afforded a VA examination to evaluate her anxiety disorder.  The Veteran's social support network included friends, family, and coworkers.  She had problems with anxiety and social intimacy.  She was oriented to person, place, time, and circumstance.  Her concentration, immediate recall, cognition, short-term memory, and awareness of current events were all intact.  She appeared to be mildly anxious throughout her interview, but became more anxious when she discussed her sexual trauma and skin disabilities.  She denied crying spells.  Her anxiety caused difficulty in dating, dealing with men, and negative self-image.  She described her lifestyle as isolated, other than being with her family and a few close friends.  The Veteran endorsed difficulty sleeping.  The VA examiner diagnosed a moderate chronic anxiety disorder and assigned a GAF score of 55.  The Veteran had moderate difficulty in social functioning and significant difficulty with the development of intimate relationships.

In October 2009, the Veteran was afforded another VA psychiatric examination.  The VA examiner diagnosed the Veteran with an anxiety disorder and bereavement.  The Veteran was dressed casually and was cooperative during the examination.  She stated that she was sad most of the time.  Her speech was normal and her thought process was intact.  Her insight and judgement were deemed fair.  She denied any suicidal ideation.  Her short-term memory and long-term memory were intact.  The examiner indicated that the Veteran's anxiety was related to a sexual incident in service.  However, the examiner stated that the Veteran's anxiety was not severe and she assigned a GAF score of 55.  The Veteran's anxiety made her avoid being touched by other people.  The examiner summarized that the Veteran's anxiety was productive of occasional social impairment with occasional decrease in work efficiency related to her lack of trust and comfort in being close to other people.  The Veteran's anxiety did not prevent her from performing her job adequately. 

In February 2015, the Veteran underwent her most recent VA examination to determine the severity of her chronic anxiety disorder.  The VA examiner indicated that the Veteran only had one mental disorder.  The Veteran stated that she had not been in a relationship in years and that both of her parents were deceased.  She had occasional contact with her 8 siblings and had one close friend that lived in New York.  The Veteran reported anxiety over her skin conditions.  Her symptoms included anxiety and chronic sleep impairment.  At the examination, the Veteran was cooperative and did not exhibit any unusual behaviors.  The examiner concluded that the Veteran's chronic anxiety disorder was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner observed that the Veteran's anxiety was mainly related to her skin condition rather than the sexual experience with a female.  She elaborated that the Veteran's current anxiety was mild and might slightly impact her social and occupational functioning only during periods of significant stress.  The Veteran indicated that she did not want other people to look at her.  She indicated that she was worried that other people would not like her because of her skin.

A higher schedular rating of 50 percent is warranted when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  The October 2008 and October 2009 VA examiners both found that the Veteran had moderate difficulty establishing relationships and significant difficulty establishing intimate relationships.  These examiners assigned GAF scores of 55, which are indicative of moderate symptomatology.  The Board acknowledges that the February 2015 VA examiner found that Veteran's anxiety disorder was mild and transient.  However, at that examination, the Veteran reported occasional contact with her siblings and one friend that lived in New York.  The evidence is, at least in equipoise, that the Veteran's anxiety disorder is moderate and makes it difficult for the Veteran to establish even casual relationships.  Throughout the appeal period, the Veteran has not had any intimate relationships.  Thus, the Board finds that for the entire appeal period, a higher rating of 50 percent is warranted for the anxiety disorder.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.  

The Board finds that the Veteran is not entitled to a 70 percent evaluation for her anxiety disorder.  She has denied suicidal ideation and her cognitive functions have been intact for the entire appeal period.  There has been no indication of impaired impulse control or obsessional rituals.  Additionally, the VA examiners have evaluated the Veteran's anxiety disorder as mild and moderate.  The VA examiner's also indicated that the Veteran could still engage in gainful employment despite her anxiety disorder.  Throughout the appeal period, the Veteran has maintained relationships with family members and has demonstrated an ability to follow a daily routine.  Thus, the Board finds that the Veteran's anxiety disorder is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Id.  

The Board has considered the Veteran's general assertions that she is entitled to a higher evaluation for her anxiety disorder.  However, they are lacking in specificity and outweighed by the findings of the VA examiners.  The VA examination reports were prepared after examinations, interviews with the Veteran, reviews of the record, and consideration of the Veteran's lay statements.  Additionally, the Veteran's lay statements do not establish that her anxiety disorder is productive of occupational and social impairment in most areas.  Rather her statements establish that her anxiety is moderate and creates difficulty with regard to social and romantic relationships.

Based upon the forgoing, the Board finds that the Veteran is entitled to a 50 evaluation, but no higher, for her anxiety disorder.

C.  Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).
If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criterion reasonably describe and assess the Veteran's disability levels and symptomatology.  The diagnostic criterion adequately describes the severity and symptomatology of the Veteran's service-connected disabilities during the appeal period.  The criteria under Diagnostic Code 9400 address the level of occupational and social impairment attributable to the Veteran's anxiety symptoms.  With regard to the Veteran's skin disabilities, the Veteran's use of steroids are contemplated under Diagnostic Code 7806 and the symptoms attributable to the Veteran's superficial scarring are contemplated under Diagnostic Code 7804.  The rating schedule fully contemplates all symptomatology and treatment associated with the Veteran's generalized anxiety disorder and skin disabilities.

Significantly, there is no indication that the applicable criteria are otherwise inadequate to rate the disabilities.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

D.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During the appeal period, the Veteran has been service-connected for:  atopic dermatitis rated as 60 percent disabling; chronic anxiety disorder rated as 50 percent disabling; scarring status-post benign mass removal of the right breast rated as 10 percent disabling; and, mark on the left buttock rated as 10 percent disabling.  The Veteran's combined disability rating for the appeal period is 70 percent.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a) during the entire appeal period.  

The Veteran contends that she was forced to retire from her job as a letter carrier due to the photosensitivity caused by her atopic dermatitis.  The Board concedes that the Veteran's atopic dermatitis causes photosensitivity that makes being outdoors for long periods of time problematic.  In March 2009, Dr. J.A., the Veteran's treating VA physician, wrote that the Veteran's chronic skin condition was exacerbated by exposure to sunlight.  She asked the Veteran's employer to allow her to work inside of the building to minimize the exposure to sunlight.  She noted that the Veteran's condition was permanent.  The January 2015 VA examiner opined that the Veteran would not be able to work in an outdoor occupation due to her skin disabilities, but that sedentary employment would not be impacted.

With regard to the Veteran's anxiety disorder, the October 2009 VA examiner found that anxiety did not prevent the Veteran from performing her job adequately.  She also found that the Veteran's anxiety was not severe.  The February 2015 VA examiner found that the Veteran's anxiety disorder was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  She elaborated that the Veteran's current anxiety was mild and might slightly impact her social and occupational functioning only during periods of significant stress. 

The Veteran's DD 214 Form indicates that she is a high school graduate or equivalent.  She was a religious program specialist in the service.  Based upon the Veteran's educational and occupational backgrounds, there is no indication that she is precluded from sedentary employment.  

The Board concedes that the Veteran's anxiety disorder and skin disabilities cause occupational impairment.  However, this impairment is reflected by her current disability evaluations.  The evidence of record shows that the Veteran's atopic dermatitis prevents outdoor employment.  However, Dr. J.A. found that the Veteran was still capable of working indoors.  Lastly, the Veteran's anxiety disorder is productive of moderate social and occupational impairment.  The preponderance of the evidence is against the Veteran's claim for a TDIU.  

The competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report and observe symptomatology she observes, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that her service-connected disabilities render her unemployable, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  See 38 C.F.R. § 4.16(a).  As a consequence, entitlement to a TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of the Veteran's appeal.




ORDER

An evaluation greater than 60 percent for atopic dermatitis is denied.

An evaluation greater than 10 percent for a mark on the left buttock is denied.

An evaluation greater than 10 percent for scaring status-post benign removal of the right breast is denied. 

A 50 percent evaluation, but no higher, for chronic anxiety disorder is granted, subject to the regulations governing the payment of monetary benefits. 

A TDIU by reason of the service-connected disabilities is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


